UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53875 Eco Building Products, Inc. (Exact name of registrant as specified in its charter) Colorado 20-8677788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 909 West Vista Way Vista, California 92083 (Address of principal executive offices)(Zip Code) (760) 732-5826 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company; as defined within Rule 12b-2 of the Exchange Act. o Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares outstanding of each of the issuer's classes of common equity as of November 19, 2013: 994,778,745 shares of common stock Table of Contents Eco Building Products, Inc. Contents Page Number PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements. 1 Condensed Consolidated Balance Sheets as of September 30, 2013 and June 30, 2013 1 Condensed Consolidated Statements of Operationsfor the three months ended September 30, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2013 and 2012 3 Notes to the Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 22 Item 4. Controls and Procedures. 22 Part II - OTHER INFORMATION 23 Item 1. Legal Proceedings. 23 Item 1A. Risk Factors. 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 23 Item 3. Defaults Upon Senior Securities. 26 Item 4. Mine Safety Disclosures. 26 Item 5. Other Information. 26 Item 6. Exhibits. 26 SIGNATURES 28 ii Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS UNAUDITED Sept 30 June 30 ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $152,143 and $152,143, respectively Inventories, net of allowance for obsolete inventory or $47,264 and $47,264, respectively Prepaid expenses Notes receivable - related party Other current assets Total current assets PROPERTY AND EQUIPMENT, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Payroll and taxes payable Accrued interest Deferred revenue - Other payables and accrued expenses Derivative Liability Convertible notes payable, net of debt discount Current maturities of notes payable Loans payable - related party Loans payable - other Total current liabilities LONG TERM LIABILITIES Notes payable, less current maturities Total long term liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 2,000,000,000 shares authorized, 726,069,074 and 499,221,857 shares issued and outstanding at Sept 30, 2013 and June 30, 2013 $ $ Treasury Stock ) ) Subscription receivable - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to condensed consolidated financial statements 1 Table of Contents ECO BUILDING PRODUCTS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended September 30, REVENUE Product sales, net discount allowance $ $ Labor sales - TOTAL REVENUE $ $ COST OF SALES Cost of sales - Product Cost of sales - Labor - TOTAL COST OF SALES $ $ GROSS PROFIT OPERATING EXPENSES Research and development $ Marketing Compensation and related expenses Rent - facilities Professional and consulting fees Other general and administrative expenses Total operating expenses LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE) Interest income - - Interest expense ) ) Gain on derivative - Loss on modification of debt - ) Other Income - Total other expense ) ) LOSS BEFORE PROVISION FOR INCOME TAXES ) ) NET LOSS $ ) $ ) NET LOSS PER COMMON SHARE - BASIC & DILUTED ) ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC & DILUTED See accompanying notes to condensed consolidated financial statements 2 Table of Contents ECO BUILDING PRODUCTS, INC. CODENSED CONSOLIDATED STATEMENT OF CASH FLOWS UNAUDITED Three Months Ended Sept 30, Cash flows from operating activities Net Loss $ ) $ ) Adjustments to reconcile net income to net cash used by operating activities: Depreciation and amortization expense Amortization of loan fee - Amortization of debt discount Loss on modification of debt - Common stock issuance for services - Common stock issuance for payment of rent and lease settlement Gain on derivative liability fair value adjustment ) - Initial interest expense on value of derivative (excess) - Stock Based Compensation - Expense paid on behalf of the Company - Changes in assets and liabilities: Accounts receivable ) Inventory ) ) Prepaid expenses and current assets ) Notes receivable - Accounts payable Payroll and taxes payable - Deferred Revenue ) - Other payable and accrued expenses ) Accrued interest Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment - ) Net cash used in investing activities - ) Cash flows from financing activities Proceeds from related party line of credit advances - Proceeds from short term notes payable - Proceeds from convertible notes payable Repayments on notes payable ) - Proceeds from issuance of common stock - Repayments on notes payable - vehicles loan ) ) Repayments of notes payable - related party ) - Net cash provided by financing activities Net change in cash and cash equivalent ) ) Cash and cash equivalent at the beginning of year Cash and cash equivalent at the end of year $ $ Supplemental disclosure of non-cash investing and financing activities: Shares issued for conversion of notes payable $ $
